DETAILED ACTION
Reasons for Allowance
Claims 1-9 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  
“…a standard change-rate calculating section configured to calculate a standard change-rate based on the temperature of the air detected by the intake air temperature detecting section and operation command values for the blower and the compressor in the air conditioner, the standard change-rate being a change rate per unit time of the temperature of the evaporator when the fitter is not degraded…”
(Claims 2-3 are dependent on claim 1.)

With respect to independent claim 4, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 1):  
“…calculate an expected change-rate per unit time of the evaporator temperature based on the air temperature and operation levels of the blower and the compressor by using predetermined data corresponding to a properly functioning filter…”
(Claims 5-6 are dependent on claim 4.)

With respect to independent claim 7, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 1):  
“…calculate an expected change-rate per unit time of the evaporator temperature based on the air temperature and the operation levels of the blower and the compressor by using predetermined data corresponding to a properly functioning filter…”
(Claims 8-9 are dependent on claim 7.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claim 1 is objected to because a recited limitation “A filter-degradation estimating device for estimating a degradation degree of a filter for cleaning air…” appears to impose improper antecedent basis on subsequent claims, thus the limitation could be changed to --A filter-degradation estimating device for a vehicular air conditioner for estimating a degradation degree of a filter for cleaning air…--.  Accordingly, going forwards with examination, the claim is interpreted to be:
--A filter-degradation estimating device for a vehicular air conditioner for estimating a degradation degree of a filter for cleaning air drawn into an air conditioner case by a blower in [[a]] the vehicular air conditioner, the filter degradation estimating device comprising:
an intake air temperature detecting section configured to detect a temperature of the air prior to being drawn into the air conditioner case through the fitter and the blower;
an evaporator temperature detecting section configured to detect a temperature of an evaporator disposed in the air conditioner case, the evaporator being configured to cool the air drawn into the air conditioner case through evaporation of a refrigerant;
a temperature change-rate calculating section configured to calculate a change rate per unit time of the temperature of the evaporator detected by the evaporator temperature detecting section when a compressor is operated, the compressor being configured to intake and compress the refrigerant evaporated at the evaporator;
a standard change-rate calculating section configured to calculate a standard change-rate based on the temperature of the air detected by the intake air temperature detecting section and operation command values for the blower and the compressor in the air conditioner, the standard change-rate being a change rate per unit time of the temperature of the evaporator when the fitter is not degraded; and
a degradation degree calculating section configured to calculate a degradation degree of the filter based on the temperature change-rate calculated by the temperature change-rate calculating section and the standard change-rate calculated by the standard change rate calculating section.--

Claim 7 is objected to because a comma --,-- appears to be missing after a recited limitation “drive the evaporator and the compressor at respective operation levels”.  Accordingly, going forwards with examination, the claim is interpreted to be:
--An air conditioner for a vehicle, comprising:
an air conditioner case;
a blower configured to draw an intake air into the air conditioner case;
a filter for cleaning the intake air drawn by the blower;
an evaporator configured to cool the intake air in the air conditioner case through evaporation of a refrigerant;
a compressor configured to intake and compress the refrigerant evaporated at the evaporator;
a first temperature sensor configured to detect an air temperature of the intake air prior to being drawn by the blower into the air conditioner case through the fitter;
a second temperature sensor configured to detect an evaporator temperature of the evaporator; and
one or more processors coupled to the first and second temperature sensors and coupled to a memory storing program instructions that when executed by the one or more processors cause the one or more processors to at least:
drive the evaporator and the compressor at respective operation levels, 
calculate an actual change-rate per unit time of the evaporator temperature while driving the compressor, 
calculate an expected change-rate per unit time of the evaporator temperature based on the air temperature and the operation levels of the blower and the compressor by using predetermined data corresponding to a properly functioning filter, 
calculate a degradation degree of the filter by comparing the actual change-rate to the expected change-rate, and 
output a signal indicating degradation of the filter upon determining that the degradation degree is out of a predetermined acceptable range.--
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
Chen et al. (CN109595743 A) in view of Lee et al. (KR 20200025832 A) enables a disclosure of a filter-degradation estimating device for a vehicular air conditioner for estimating a degradation degree of a filter (180) for cleaning air drawn into an air conditioner case (110) by a blower (160) in the vehicular air conditioner (Fig. 9a, reproduced below).  Chen in view of Lee renders obvious essentially all the features recited at least in independent claims 1, 4 and 7, except for the allowable subject matters. Chen in view of Lee is silent about operation command values for, or operation levels of, the blower (160) and a compressor (200), let alone the allowable subject matters.  
In essence, aligning with the present invention, Chen in view of Lee would use operation command values (x, y, z) for the blower (160), or operation levels (x, y, z) of the blower (160), to calculate a standard/expected temperature change rate per unit time of an evaporator/refrigeration unit (130) while the blower (160) is drawing air through a properly functioning/clean filter (180) and blowing the filtered air through the evaporator/refrigeration unit (130).  A real-time measured temperature change rate per unit time of the refrigeration/evaporator unit (130) would then be compared to said standard/expected temperature change rate per unit time to calculate a degradation degree of the filter (180).  
Inherently, in operation, when the filter (180) is still clean, the measured temperature change rate per unit time of the evaporator/refrigeration unit (130) would be about the same as said standard/expected temperature change rate per unit time (for a respective operation command value for, or a respective operation level of, the blower 160).  Otherwise, when the filter (180) is clogged, the measured temperature change rate per unit time of the evaporator/refrigeration unit (130) would be higher than said standard/expected temperature change rate per unit time (because of less air going through the evaporator/refrigeration unit 130 for a respective operation command value for, or a respective operation level of, the blower 160).
Chen in view of Lee, however, unlike the present invention, fails to disclose any use of operation command values for the compressor (200), or any use of operation levels of the compressor (200), to calculate the standard/expected temperature change rate per unit time of the evaporator/refrigeration unit (130).



    PNG
    media_image1.png
    457
    516
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           May 2, 2022